DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/26/2021, Applicant, on 10/26/2021, amended Claims 1, 5, and 7-9, added Claims 21-32, and cancelled Claims 3, 6, and 11-20.  Claims 1-2, 4-5, 7-10, and 21-32 are pending in this action, have been considered in full, and are rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claims as amended are directed to statutory subject matter. Examiner disagrees as first Applicant has not stated why the claims would be directed at statutory subject matter, and second, as per the rejection below, the Claims recite limitations which are that of a Mental Process (observations, evaluations, and judgments), a Certain Method of Organizing Human Activity (scoring reputations), and a Mathematical Concepts/Formulas) which are not practically integrated nor significantly more, as there are no improvements to any technology or technological field, but rather this is a utilization of current technologies to perform the abstract limitations of the claims, similar to the of Alice (Applying It).
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection is hereby removed in light of Applicant’s arguments and amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-10, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to identifying an appraisal element within a request (Collecting and Analyzing information; an observation and evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Activity (Appraisers); a Certain Method of Organizing Human Activity); identifying a business rule associated with the request based upon the appraisal element (Analyzing the information; an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Activity (Appraisers); a Certain Method of Organizing Human Activity); determining a valuation task having a specified task parameter based upon the appraisal element and the business rule (Analyzing the information; an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Activity (Appraisers); a Certain Method of Organizing Human Activity); identifying a group of one or more providers having provider characteristics corresponding to the specified task parameter (Analyzing the information; an evaluation;  a Mental Process and Organizing and Tracking Information for Managing Human Activity (Appraisers); a Certain Method of Organizing Human Activity); determining provider scores for providers within the group of one or more providers, wherein determining the provider scores comprises: for a first provider within the group of one or more providers: determining a first sub-score for a first metric and determining a second sub-

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[0036]  In the scenario 100 of Fig. 1, the service 102 may be accessed via the wide area network 108 by a user 112 of one or more client devices 110, such as a portable media player (e.g., an electronic text reader, an audio device, or a portable gaming, exercise, or navigation device); a portable communication device (e.g., a camera, a phone, a wearable or a text chatting device); a workstation; and/or a laptop form factor computer.”	
	
	Which is an example of generic computer components, such as phones and laptops, which utilize generic computers, as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, 
	Independent Claims 21, 28, and 31 also contain the identified abstract ideas of Mental Processes, Certain Methods of Organizing Human Activity, and Mathematical relationships. In Claim 21 the only difference is the provider score is a function of the business rule which is part of the computing of a provider score, similar to Claim 1, and thus all 3 types of abstract ideas. They are not practically integrated nor significantly more for the same reasons and rationale as in Claim 1 above.
	Claims 2, 4-5, 7-10, 22-27, 29-30, and 32 contain the identified abstract ideas, further narrowing them, with no further additional elements, and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above. Examiner notes that there are aspects of Claims 9-10, 26-27, and 28 with the save point that if this were detailed more with additional elements may be eligible under 101. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, and 21-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.  

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20150127399 A1
Dattaray; Basab et al.
SYSTEM AND METHOD OF AUTOMATICALLY ALLOCATING TASKS
US 20070097655 A1
Yampolsky; Brian D. et al.
LOAN STATUS REPORTING SYSTEM AND METHOD
US 20170124604 A1
Hill; Rute J.
Crowd-funding Appraisals
US 20170068922 A1
Singh; Atul et al.
METHODS AND SYSTEMS FOR MANAGING SKILLS OF EMPLOYEES IN AN ORGANIZATION
US 20160125481 A1
Sicklick; Jeremy D. et al.
APPRAISAL SYSTEM AND INTERFACE THERETO
US 20160035051 A1
Graboske; Benjamin C.
METHOD AND APPARATUS FOR VALIDATING AN APPRAISAL REPORT AND PROVIDING AN APPRAISAL SCORE
US 20150193874 A1
Niccolini; Michael et al.
SYSTEMS AND METHODS FOR ASSET VALUATION
US 20150170078 A1
DATTARAY; Basab et al.
SYSTEM AND METHOD OF ALLOCATING LARGE NUMBERS OF TASKS
US 20140304145 A1
COON; KATHY et al.
APPRAISAL AND MORTGAGE DOCUMENT EVALUATION AND SCORING SYSTEM AND METHOD
US 20140304144 A1
COON; KATHY et al.
APPRAISAL EVALUATION AND SCORING SYSTEM AND METHOD
US 20120303420 A1
COON; Kathy et al.
BROKER PRICE OPINION EVALUATION AND SCORING SYSTEM AND METHOD
US 20100312712 A1
Salzmann; Lee et al.
Method and System for Managing and Preparing Documentation for Real Estate Transactions
US 20090132406 A1
Brooks; William S. et al.
SYSTEM AND METHOD FOR PAPERLESS LOAN APPLICATIONS

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/9/2021